Citation Nr: 0815864	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  04-11 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a compensable disability rating prior to 
June 28, 2005, for the residuals of a left ankle fracture.

 3.  Entitlement to a disability rating in excess of 10 
percent, from June 28, 2005, for the residuals of a left 
ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The February 2003 rating decision on appeal denied 
entitlement to a compensable rating for the residuals of a 
left ankle fracture.  After the veteran perfected his appeal, 
a subsequent decision by the RO, the December 2005 
supplemental statement of the case (SSOC), increased the 
veteran's disability rating from 0 percent to a 10 percent 
effective June 28, 2005.  Therefore, the issues on appeal 
consist of entitlement to service connection for hepatitis C, 
entitlement to a compensable disability rating prior to June 
28, 2005, and entitlement to a disability rating higher than 
10 percent from June 28, 2005.  See AB v. Brown, 6 Vet. App. 
35 (1993) (After the veteran has perfected his appeal, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  

The veteran's claims were remanded by the Board in November 
2006 for the purpose of obtaining all available records from 
the VA Sandusky Community Based Outpatient Clinic, scheduling 
a VA examination to determine the etiology of the veteran's 
hepatitis C should the aforementioned medical center's 
records show evidence of treatment for hepatitis C, and for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) with regard to the issue of entitlement to an 
increased rating for residuals of a left ankle fracture.  
Corrective notice was sent to the veteran, and outpatient 
records from the Sandusky facility were obtained.  However, 
those records did not indicate treatment for hepatitis C.  
Therefore, a VA examination was not scheduled.

FINDINGS OF FACT

1.  Hepatitis C is not attributable to service.

2.  Prior to June 28, 2005, residuals of a left ankle 
fracture were not characterized by moderate limitation of 
motion.

3.  From June 28, 2005, residuals of a left ankle fracture 
are characterized by no more than moderate limitation of 
motion, without marked limitation of motion or marked 
functional impairment.


CONCLUSIONS OF LAW

1.  Hepatitis C was neither incurred in nor aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Prior to June 28, 2005, the criteria for a compensable 
disability rating for residuals of a left ankle fracture are 
not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.51, 4.71a, Part 4, Diagnostic 
Code 5270, 5271 (2007).

3.  From June 28, 2005, the criteria for a disability rating 
in excess of 10 percent for residuals of a left ankle 
fracture are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.51, 4.71a, Part 
4, Diagnostic Code 5270, 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the veteran's claims, a 
letter dated in August 2002 fully satisfied the duty to 
notify provisions with regard to the veteran's claim of 
entitlement to service connection for hepatitis C.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  As to both claims, 
the veteran was aware that it was ultimately the veteran's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the veteran to provide any 
relevant evidence in the veteran's possession.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
).  In particular, the VCAA notification: (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) informed the 
veteran about the information and evidence that VA will seek 
to provide; (3) informed the veteran about the information 
and evidence that the veteran is expected to provide; and (4) 
requested that the veteran provide any evidence in his 
possession that pertains to the claims, or something to the 
effect that the veteran should "give us everything you've 
got pertaining to your claim."  See Pelegrini II.  In order 
to fulfill the VA's requirements as to the issue of 
entitlement to an increased rating for residuals of a left 
ankle fracture, the veteran was also sent a letter regarding 
the appropriate disability rating or effective date to be 
assigned in January 2007.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
veteran, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, supra. 

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the veteran's contentions as well as the communications 
provided to the veteran by VA, it is reasonable to expect 
that the veteran understands what was needed to prevail.  See 
Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The veteran's service medical records, VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  

The Board also finds that a VA examination is not necessary 
to determine whether his hepatitis C is related to his period 
of honorable service, as the standards of the Court's recent 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
have not been met.  Under McLendon, VA must provide a medical 
examination in a service connection claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Id at 81. 

In this case, the record contains no indication that the 
veteran's hepatitis C may be associated with the veteran's 
service.  The competent medical evidence of record contains 
no suggestion as to the etiology of the veteran's hepatitis C 
to the extent that he has such a disorder.  As such, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

According to Vazquez-Flores, for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, while the VCAA notice letters were not 
compliant with the directives in Vazquez-Flores, the Board 
finds that any deficiency in the VCAA notice was harmless 
error.  In this regard, the veteran was provided pertinent 
information in the January 2004 SOC.  Further, the VCAA 
notices along with the SOC provided additional information to 
the veteran which complies with Vazquez-Flores.  
Cumulatively, the veteran was informed of the necessity of 
providing on his/her own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  The SOC was relevant to the 
specific, pertinent diagnostic code.  Therefore, the Board 
finds that the veteran has not been prejudiced by 
insufficient notice in this case.  

In sum, the veteran was provided the information necessary 
such that any defective pre-decisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  As noted, the SOC and the August 2002 
VCAA notice furnished the necessary additional notification 
to the veteran with regard to his claim.  

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not 
prejudicial to the veteran and the essential fairness of the 
adjudication process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In sum, the veteran was provided the information necessary 
such that any defective pre-decisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice has been 
rebutted as the record shows that this error was not 
prejudicial to the veteran and the essential fairness of the 
adjudication process in this case was preserved.  

Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the veteran 
currently has a claimed disability.  Absent proof of a 
present disability, there can be no valid claim.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 
1110 requires current symptomatology at the time the claim is 
filed in order for a veteran to be entitled to compensation); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. 
§ 1131 requires the existence of a present disability for VA 
compensation purposes).

The Board notes that a VA "Fast Letter" issued in June 2004 
(Fast Letter 04-13, June 29, 2004) identified "key points" 
that included the fact that hepatitis C is spread primarily 
by contact with blood and blood products, with the highest 
prevalence of hepatitis C infection among those with 
repeated, direct percutaneous (through the skin) exposure to 
blood (i.e., intravenous drug users, recipients of blood 
transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 
1987).  In Fast Letter 04-13, it is noted that "occupational 
exposure to HCV [hepatitis C virus] may occur in the health 
care setting through accidental needle sticks.  A veteran may 
have been exposed to HCV during the course of his or her 
duties as a military corpsman, a medical worker, or as a 
consequence of being a combat veteran."  The Fast Letter 
indicates, in its Conclusion section, that the large majority 
of hepatitis C infections can be accounted for by known modes 
of transmission, primarily transfusion of blood products 
before 1992, and injection drug use.  See also Veterans 
Benefits Administration (VBA) All Station Letter 211B (98- 
110) November 30, 1998; VBA Training Letter 211A (01-02) 
April 17, 2001 (major risk factors for hepatitis C include IV 
drug use, blood transfusions before 1992, hemodialysis, 
intranasal cocaine, high-risk sexual activity, accidental 
exposure while a health care worker, and various kinds of 
percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes or 
razor blades).  VA has recognized that transmission of 
hepatitis C through jet injectors is "biologically plausible" 
and that it is essential that a report on which a 
determination of service connection is made include a 
discussion of all modes of transmission.  VBA Fast Letter 04- 
13, June 29, 2004.

In this case, the veteran's service medical records are 
silent as to complaints, treatment, or a diagnosis of 
hepatitis C or any other liver disease.  No liver disorders 
were noted on the veteran's April 1969 entrance examination, 
nor were any liver disorders, to include hepatitis C, 
reported on his December 1971 separation examination.  The 
Board notes that the veteran's service records indicate that 
he was stationed in Vietnam from October 1970 to August 1971.  
Such records also indicate that the veteran served as wheeled 
vehicle mechanic, a rifleman, and an assistant door gunner 
while stationed there.  

A private medical report from July 28, 1998 noted that the 
veteran provided a history of hepatitis B and C.  However, 
that history was not confirmed.  A VA outpatient report from 
January 8, 2002 also noted a history of hepatitis B and C.  
Once again, that diagnosis was not confirmed.  A December 
2002 VA lab report noted that the veteran was positive for 
HCV RNA, however a diagnosis of chronic hepatitis B or C was 
not proffered at that time.  Another report, later that 
month, stated that the veteran had no risk factors for 
hepatitis C.

A VA progress note, written in June 2003, noted a possible 
history of hepatitis B and C, but stated that the veteran's 
most recent testing was negative for HBV and HCV.  However, 
that note referred to the December 2002 lab report.  Another 
note from July 2003 stated that the veteran was hepatitis B 
and C positive, but that the veteran refused to see a GI 
doctor and was unwilling to undergo a liver biopsy.  A 
November 2003 VA outpatient report noted a diagnosis of 
porphyria secondary to hepatitis C.  

During a June 2004 RO hearing, the veteran testified that he 
was exposed to blood and handled dead bodies on several 
occasions during service.  The veteran reported that he never 
received treatment in service as a result of blood exposure 
or for any type of infection.  He stated that he was unsure 
how he contracted hepatitis.  He was in a major vehicle 
accident 7 or 8 years prior to the hearing, and he stated 
that hepatitis was not diagnosed at that time.  He was first 
informed of his diagnosis at the VA outpatient clinic in 
Sandusky, Ohio.  He then stated that a case worker from 
Toledo informed him that he had contracted hepatitis as a 
result of either drug use or high-risk sexual activity.  The 
veteran responded by saying that he did not use drugs, and 
that he did not have any "bad sex" after service because he 
had not had any sexually-transmitted diseases.  He then 
stated that a VA physician at the Wade Park campus told him 
that he may have contracted hepatitis from an air gun 
inoculation while on active duty.  However, the veteran's 
contention is not supported by the evidence of record, as 
voluminous VA medical reports associated with the veteran's 
claims file reveal no such etiological opinion.

The Board remanded the veteran's claim in November 2006 for 
further development.  Although the veteran testified in June 
2004 that he had first been told that he had hepatitis C at 
the VA Sandusky Community Based Outpatient Clinic, those 
records were not associated with his file.  Therefore, the 
veteran's claim was remanded to obtain any records from the 
Sandusky clinic, if available, followed by a VA examination 
should those records indicate treatment for hepatitis C (or 
risk factors associated therewith).  

All treatment records on file from the Sandusky clinic were 
obtained.  As noted, the veteran testified in June 2004 that 
he was first diagnosed with hepatitis C at the Sandusky 
clinic.  A January 2002 treatment note reported a diagnosis 
of hepatitis C, but the records were silent as to treatment 
for hepatitis C or hepatitis C risk factors.  Although the 
private medical report from July 1998 noted the veteran's own 
history of hepatitis C, the veteran's file is silent as to 
any diagnosis of hepatitis C prior to 2002.  Further, the 
Board notes that none of the veteran's medical records which 
indicate a history of hepatitis C link the disorder to his 
period of active service.  As such, a VA examination was not 
provided, and the veteran's denial was upheld by a September 
2007 SSOC.

The Board notes that, the veteran's file is silent as to a 
confirmed diagnosis of hepatitis C, as well as any treatment 
for hepatitis C.  Because VA outpatient treatment reports 
repeatedly noted a prior diagnosis of hepatitis C as part of 
the veteran's medical history, the veteran has satisfied the 
first criterion necessary to establish entitlement to service 
connection, a current diagnosis.  However, the veteran's 
record is silent as to the etiology of such.  

Although the veteran maintains that his hepatitis C is 
related to service, the veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus, his 
statements regarding causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In sum, the competent evidence does not establish that the 
veteran's hepatitis C had its onset in service.  Although it 
is unclear as to whether and the extent of the veteran's 
exposure to blood products in service in Vietnam, the record 
contains no competent medical evidence even suggesting that 
the veteran's hepatitis C is related to an incident of his 
military service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Therefore, the preponderance is against 
the veteran's claim, and it must be denied.


Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  However, if VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  See 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-7 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, a staged rating has been assigned.


Prior to June 28, 2005

The veteran established service connection in an August 1972 
rating decision for residuals of a left ankle fracture with 
an effective date of January 5, 1972.  He was assigned a non-
compensable rating.  In July 2002, the veteran filed a claim 
for an increased rating for his service-connected disability.  
A February 2003 rating decision denied entitlement to a 
compensable rating for the residuals of a left ankle 
fracture.  After the veteran perfected his appeal, a 
subsequent decision by the RO, the December 2005 supplemental 
statement of the case (SSOC), increased the veteran's 
disability rating from 0 percent to a 10 percent effective 
June 28, 2005.  

The veteran has been assigned a non-compensable rating for 
residuals of a left ankle fracture, prior to June 28, 2005, 
under Diagnostic Code 5271.  See 38 C.F.R. § 4.71a.  
Diagnostic Code 5271 is used to evaluate ankle disability 
manifested by limitation of motion.  A 10 percent evaluation 
requires moderate limitation of motion.  A 20 percent 
evaluation requires marked limitation of motion.  38 C.F.R. 
4.71a, Diagnostic Code 5271.  Ankylosis, malunion, and 
astragalectomy, are not indicated in this case; thus, rating 
criteria for those disabilities do not apply.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5270, 5272, 5273, 5274 
(2007).  Normal range of motion of the ankle is considered to 
be 20 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

A December 2002 VA examination report noted that the veteran 
had a fractured left ankle in 1971 that was treated with a 
cast.  It was a chip fracture.  The examiner stated that the 
fracture had been resolved.  Over the years, the veteran had 
reported some pain and soreness.  Otherwise, the veteran 
reported normal use and normal function without disability or 
problems.  At the time of the examination, he was able to 
walk without aids or assistance.  The left ankle was tender 
over the medial malleolus, without swelling, deformity, or 
joint line pain.  The veteran was able to dorsiflex to 20 
degrees without pain and planter flex to 40 degrees without 
pain.  Excellent strength was noted, and he was able to toe 
and heel walk.  X-rays revealed minimal degenerative 
arthritic changes of the left ankle.

The medical evidence of record for this period reflects 
residuals of a left ankle fracture with some pain and 
tenderness, 20 degrees dorsiflexion, 40 degrees plantar 
flexion, and excellent strength.  Because the veteran 
reported normal use with no limitation, and because the 
veteran's range of motion was normal on dorsiflexion and 
reduced by only 5 degrees on plantar flexion as per 38 C.F.R. 
§ 4.71, Plate II, a compensable rating under Diagnostic Code 
5271 for moderate limitation of motion is not warranted.    

Further, the Board notes that according to Diagnostic Code 
5010, arthritis due to trauma that is substantiated by x-ray 
findings will be rated as degenerative arthritis under 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Under this Code, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In this 
case, while the ankle is considered a major joint (38 C.F.R. 
§ 4.45(f) (2007), the evidence does not show that the 
veteran's ankle had swelling, muscle spasm, or satisfactory 
evidence of painful motion, or that it was chronically 
painful, unstable, or manifested by malaligned joints, due to 
healed injury, so as to be entitled to at least the minimum 
compensable rating.  38 C.F.R. § 4.59, 4.71a.  Thus, a 
compensable evaluation for residuals of a left ankle 
fracture, prior June 28, 2005, is not warranted.

In conclusion, the preponderance of the evidence is against a 
compensable rating for the veteran's residuals of a left 
ankle fracture for this period.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


From June 28, 2005

The veteran seeks a disability rating in excess of 10 percent 
for his residuals of a left ankle fracture from June 28, 
2005.  

The veteran was afforded an additional VA examination in June 
2005.  At that time, he presented with stiffness, some 
swelling, and pain up to a 10 on occasion.  The veteran 
reported that the pain was severe several days per week.  
However, the veteran did not take medication for the pain.  
Instability was not reported.  The veteran stated that he 
wore a high support shoe much of the time.  No additional 
limitation of motion was reported during flare-ups.  He did 
not use crutches or a cane, and there were no episodes of 
dislocation or subluxation.  The veteran noted that the 
disability slowed him down on the job, and that he was unable 
to work on bad days.  

X-rays were negative for any recent fracture or dislocation.  
Moderate arthritis was noted, as well as a moderate-sized 
bony ossicle inferior to the medial malleolus.  A small 
exostosis at the distal end of the left tibia anteriorly and 
posteriorly was reported.

The veteran walked with a slight antalgic gait.  The left 
ankle did not show swelling, redness, edema, instability, or 
major deformity.  Tenderness was present over the medial 
malleolus.  Plantar flexion was from 0 to 40 degrees, and 
dorsiflexion was from 0 to 13 degrees with extreme pain at 
the medial malleolus.  Eversion caused pain at the same area, 
though pain was not reported on inversion.  Repetitive use 
caused increased pain, soreness, tenderness, and 
fatigability.  

At 40 degrees, plantar flexion remained close to the normal 
range of 45 degrees.  The veteran's dorsiflexion had 
decreased since his prior VA examination.  Because the 
veteran's dorsiflexion was to 13 degrees instead of 20, 
moderate limitation of motion was demonstrated.  However, the 
loss in range of motion does not rise to the level of marked 
limitation.  Therefore, an increased rating per Diagnostic 
Code 5271 is not warranted.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath.  However, the veteran's 
disability has not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, has not necessitated frequent periods of 
hospitalization, and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
residuals of a left ankle fracture from June 28, 2005.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz; Gilbert.


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to a compensable disability rating prior to June 
28, 2005, for the residuals of a left ankle fracture, is 
denied.

Entitlement to a disability rating in excess of 10 percent, 
from June 28, 2005, for the residuals of a left ankle 
fracture, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


